FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJanuary 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the directors' interests in the Ordinary shares and American Depositary Shares (ADSs) of GlaxoSmithKline plc. On 30 December 2011, the Company's Non-Executive Directors were provisionally allocated the following awards over Ordinary shares and American Depositary Shares (ADSs) in the Company through the annual reinvestment of dividends paid throughout 2011: GlaxoSmithKline Non-Executive Directors Automatic Share Award and Elected Share Award- Annual Dividend Reinvestment Non-Executive Director No. of Ordinary Shares Average Price (£) No. of ADSs Average Price ($) Sir Christopher Gent Prof Sir Roy Anderson Dr Stephanie Burns Ms Stacey Cartwright Mr Lawrence Culp Sir Crispin Davis Ms Judy Lewent 1.998* Sir Deryck Maughan Mr James Murdoch Dr Daniel Podolsky Mr Tom de Swaan Sir Robert Wilson The Company and the Non-Executive Directors were informed of these allocations on 3 January 2012. This notification relates to transactions notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 10 January 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:January 10, 2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
